Citation Nr: 0217163	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right knee disability, characterized as postoperative 
residuals of anterior cruciate ligament tear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1975 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an evaluation in excess of 20 
percent for a right knee disability.  The veteran 
subsequently perfected this appeal.

In August 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1. VA has satisfied the duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran's right knee disability is manifested by 
moderate instability, x-ray evidence of osteoarthritic 
changes, and pain on motion.  There is no evidence of 
ankylosis and on VA examination in January 2001, range of 
motion of the right knee was from 0 degrees to 130 
degrees.

3. The veteran has not submitted evidence showing that his 
service-connected right knee disability is unusual, 
requires frequent hospitalization, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
a right knee disability, characterized as postoperative 
residuals of anterior cruciate ligament tear, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.14, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261 (2002).

2. The criteria for a separate 10 percent evaluation, and no 
more, for right knee arthritis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran was notified of the laws and regulations pertaining 
to an increased evaluation for his right knee disability in 
the February 1999 statement of the case (SOC) and the August 
2002 supplemental statement of the case (SSOC).  These 
documents advised the veteran of the evidence of record and 
of the reasons and bases for denial.  In March 2001, the 
veteran was informed of the enactment of the VCAA.  He was 
advised that evidence necessary to substantiate his claim 
would be medical evidence showing an increase in his 
service-connected right knee disability.  He was notified of 
the information or evidence that VA had requested and was 
further informed that VA would make reasonable efforts to 
obtain evidence necessary to substantiate his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
connection with the veteran's claim, the RO obtained medical 
records from the VA medical center (VAMC) in Biloxi for the 
period from approximately January 1998 to April 2002.  The 
RO requested medical records from the VAMC in New Orleans 
and was advised that there were no records at that facility.  
Further, the veteran was provided VA examinations in March 
1996, March 1998, and January 2001.  

The Board notes that in the November 2002 informal hearing 
presentation, the veteran's representative argues that the 
January 2001 examination did not comply with the Board's 
remand instruction to address the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has reviewed the 
examination and finds it to be adequate.  The examiner noted 
that he performed an extensive review of the veteran's 
records.  The examination report set forth the veteran's 
history related to his right knee disability.  A physical 
examination of the right knee was performed and the findings 
were noted.  Further, the examiner specifically addressed 
DeLuca and the Board finds the discussion sufficient for 
rating purposes.  Therefore, an additional examination is 
not required.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally granted service connection for a 
right knee disability, characterized as postoperative 
residuals of anterior cruciate ligament tear, in October 
1988 and assigned a 10 percent evaluation effective December 
22, 1987.  In December 1993, the evaluation was increased to 
20 percent effective December 15, 1992.  The veteran was 
awarded a total evaluation (paragraph 30 benefits) from 
August 23, 1993 to October 31, 1993 and from March 22, 1994 
to April 30, 1994 due to knee surgery.  

The veteran contends that the current 20 percent evaluation 
for his right knee disability does not adequately reflect 
the severity of his disability.  The veteran reports 
frequent pain, swelling, locking, and slipping.  The 
veteran's representative argues that the veteran should be 
awarded separate evaluations for arthritis and instability 
and that his instability should be evaluated as severe.  

The veteran underwent a VA examination in March 1996.  The 
veteran reported a history of 4 surgical procedures, 
including 2 reconstructions and 2 arthroscopic procedures.  
He reported chronic aching pain and soreness with 
intermittent episodes of swelling.  The pain worsens with 
cold/wet weather or with prolonged sitting, standing, 
squatting or going up and down stairs.  Kneeling also 
bothers him.  He is able to walk okay on level surfaces but 
has occasional feelings of the knee giving way.  

Physical examination revealed an unremarkable gait pattern 
and multiple well-healed surgical scars.  Range of motion of 
the right knee was from 0 to 130 degrees. There was no 
redness, heat or swelling.  There was generalized tenderness 
on palpation.  He had a 2+ anterior drawer sign and 
Lachman's with a 2-3+ pivot shift on the right.  X-rays 
revealed "two metallic screws within the proximal tibia 
anteriorly as well as within the lateral femoral condyle, 
somewhat posteriorly.  These are approx. 1-cm in diameter 
and approx. 2-cm in length.  There is some eburnation and 
ballooning without loose bodies."  Diagnosis was 
"[r]esiduals of anterior cruciate ligament tear, right knee 
with history of multiple surgeries."

VA outpatient records beginning in approximately January 
1998 indicate the veteran was seen on numerous occasions for 
complaints of chronic right knee pain and locking.  The 
veteran was variously prescribed Naprosyn, Robaxin and 
Ibuprofen.  In January 1998, the veteran reported that he 
twisted his knee.  Examination revealed swelling and pain 
with full range of motion, point tenderness right medial 
meniscus, and anterior drawers 0 bilaterally.  The examiner 
suspected a right medial meniscus tear and noted they were 
unable to do magnetic resonance imaging (MRI) due to metal 
fragments.  MRI screening examination of the right knee in 
January 1998 revealed "[o]steoarthritic changes to the 
patellofemoral joint with postoperative changes consistent 
with a previous ACL repair.  Screws for the ligamentous 
repair should not pose significant problem for MRI 
evaluation.  Screws will produce a blooming artifact, but 
should not interfere with MRI exam." 

The veteran underwent another VA examination in March 1998.  
The veteran reported recent episodes of locking and 
continued symptoms of knee pain, swelling and giving way.  
He uses a brace.  Physical examination revealed an 
unremarkable gait pattern with a trace, if any, limp.  
Surgical scars were well healed.  Range of motion was from 0 
to 130 degrees with some discomfort on motion.  There was 
slight effusion and tenderness to palpation over the area of 
the medial joint line as well as the patellofemoral joint.  
There was significant tenderness to palpation on the 
inferior patella border.  McMurray's and Lachman's testing 
were equivocal.  There was a 2+ anterior drawer sign and a 2 
to 3+ pivot shift sign.  There was no measurable atrophy of 
the quads.  Impression was chronic anterior cruciate 
ligament insufficiency of the right knee, status post 
multiple surgeries; possible meniscus tear; and patella 
tendonitis.

In October 1999, the veteran presented with complaints of 
knee and calf pain.  X-rays of the right knee revealed 
osteoarthritis with joint effusion.  Assessment was right 
knee pain. 

The veteran most recently underwent VA examination in 
January 2001.  The examiner performed an extensive review of 
the records and indicated that he had examined the veteran 
on previous occasions.  The veteran remains symptomatic.  
The examiner noted that the veteran moves with a slight limp 
on the left and that he had been having some pain in the 
left ankle.

Physical examination of the right knee revealed well-healed 
surgical scars.  Range of motion was from 0 to 130 degrees 
with mild to moderate pain on motion.  There was baseline 
swelling and a rather marked tenderness to palpation on the 
inferior patellar border.  There was mild to medial and 
lateral joint line tenderness.  Lachman's was equable, 
anterior drawer sign was 2+, and the pivot-shift sign was 2-
3+.  Collateral ligaments were stable and thigh measurements 
were 47 cm bilaterally.  Impression was as follows:

Chronic anterior cruciate ligament 
insufficiency of right knee - status 
post ACL reconstruction times two.  
Status post arthroscopy of the right 
knee times two.  Chronic patellar 
tendonitis.

As far as the DeLuca provisions, he had 
pain on range of motion testing as 
noted.  Certainly pain could further 
limit functional ability during flareups 
or with increased use.  It is not 
feasible however to attempt to express 
any of these in terms of additional 
limitation of motion as these matters 
cannot be determined with any degree of 
medical certainty.  

A February 2001 addendum reports that x-rays of the right 
knee indicated anterior cruciate ligament reconstruction.  
It was noted that mild osteoarthritic changes may be present 
and there were no other bone or joint abnormalities 
identified.  
.
In July 2001, the veteran was seen in the primary care 
clinic with complaints of chronic right knee pain.  
Assessment included traumatic arthritis of the right knee, 
stable.  Outpatient records through approximately April 2002 
reflect continued treatment for right knee pain.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's right knee disability pursuant to 
Diagnostic Code 5257.  Under this provision, other 
impairment of the knee is rated as follows: slight recurrent 
subluxation or lateral instability (10 percent); moderate 
recurrent subluxation or lateral instability (20 percent); 
and severe recurrent subluxation or lateral instability (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2002).

The medical evidence establishes that the veteran suffers 
from instability of the right knee.  As such, evaluation of 
the veteran's right knee disability under Diagnostic Code 
5257 is appropriate.  Various examinations revealed a 2+ 
anterior drawer sign and pivot-shift sign of 2-3+.  The 
examinations also note some swelling and significant 
tenderness to palpation.  The veteran reportedly uses a 
brace.  On recent examination, Lachman's was equable and the 
collateral ligaments were noted to be stable.  The veteran's 
gait does not appear to be altered due to his right knee and 
there is no evidence of measurable atrophy of the quads.
 
It is the Board's opinion that the veteran's right knee 
disability is manifested by no more than moderate 
instability and that the above-referenced findings do not 
more nearly approximate severe instability.  Therefore, a 30 
percent evaluation is not warranted.  In making this 
determination, the Board notes that Diagnostic Code 5257 is 
not predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 are not for consideration. 

Other potentially applicable diagnostic codes include 5256, 
5258, 5259, 5260 and 5261.  Diagnostic Code 5256 involves 
ankylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2002).  There is no current evidence of ankylosis 
of the knee.  As such, any application of Diagnostic Code 
5256 would be inappropriate.  Removal of symptomatic 
cartilage, semilunar warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).  Cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  
The veteran's right knee disability is already evaluated as 
20 percent disabling under Diagnostic Code 5257.  An 
evaluation in excess of 20 percent is not available under 
Diagnostic Codes 5258 or 5259 and an additional evaluation 
under either of these codes is inappropriate.  See 38 C.F.R. 
§ 4.14 (2002).  Diagnostic Codes 5260 and 5261 address 
limitation of motion of the leg and will be discussed in 
connection with the propriety of a separate evaluation for 
arthritis.

An additional separate evaluation is potentially available 
under Diagnostic Code 5003.  VA's Office of General Counsel 
has determined that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997).  General Counsel further indicated that there would 
be no additional disability based on limitation of motion if 
the claimant did not at least meet the criteria for a zero 
percent evaluation under Diagnostic Codes 5260 or 5261.  Id.
 
Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
In the absence of limitation of motion, rate as follows: 
With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Note (1) to this provision states that the 20 
percent and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
Id.  

The veteran has x-ray findings of osteoarthritis in his 
right knee and therefore, is to be evaluated based on 
limitation of motion.  Under Diagnostic Code 5260, flexion 
limited to 60 degrees warrants a zero percent evaluation; 
flexion limited to 45 degrees (10 percent); flexion limited 
to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Under Diagnostic Code 5261, extension limited 
to 5 degrees warrants a zero percent evaluation; extension 
limited to 10 degrees (10 percent); extension limited to 15 
degrees (20 percent); extension limited to 20 degrees (30 
percent); extension limited to 30 degrees (40 percent); and 
extension limited to 45 degrees (50 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

On various examinations, range of motion of the right knee 
was reported as from 0 to 130 degrees.  According to VA 
standards, normal range of motion of the knee is from 0 to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II (2002).  Thus, 
there is some limitation of motion of the right knee.  
However, there is no evidence of flexion limited to 60 
degrees or extension limited to 5 degrees and the criteria 
for a zero percent evaluation under either Diagnostic Code 
5260 or 5261 are not satisfied.  

Notwithstanding, VA's Office of General Counsel has also 
determined that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9-98 (1998).  VA regulations 
set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2001).  The veteran has complaints of 
chronic right knee pain.  The most recent examination noted 
mild to moderate pain on motion and suggested that pain 
could limit functional ability during flareups or with 
increased use.  Accordingly, a separate 10 percent 
evaluation for arthritis based on x-ray findings and painful 
motion is warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2001).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized for his 
right knee disability and there is no indication that this 
disability has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

An evaluation in excess of 20 percent for a right knee 
disability, characterized as postoperative residuals of 
anterior cruciate ligament tear, is denied.

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

